Citation Nr: 1543714	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  08-11 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  

In January 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In March 2012, the Veteran was informed that the VLJ who conducted the January 2011 hearing was no longer employed at the Board.  Since the regulations provide that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was asked if he wished to have another hearing before another member of the Board.  38 C.F.R. § 20.707 (2015).  The Veteran responded affirmatively and the case was remanded in April 2013 so that a Travel Board hearing could be scheduled.  A hearing was scheduled for July 2013 but was subsequently cancelled by the Veteran.  As neither the Veteran nor his representative have requested to reschedule the Board hearing, the request for a hearing is considered withdrawn, and the Board will proceed with adjudication of the Veteran's claim.  38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

The competent, probative evidence demonstrates that the Veteran's glenohumeral osteoarthritis of the right shoulder is proximately due to his service-connected left shoulder condition.  






CONCLUSION OF LAW

The criteria for service connection for glenohumeral osteoarthritis of the right shoulder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for glenohumeral osteoarthritis of the right shoulder, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of the VA's duty to notify or assist is necessary.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. §3.310).  Given the favorable nature of the Board's decision on a secondary basis, the Board will not address the theory of direct service connection.

The Veteran asserts that he has a right shoulder disability proximately due to his service-connected left shoulder disability.  He testified in January 2011 that he has pain in the right shoulder blade that was caused by repetitive motions and by overcompensating for the left shoulder injury.  

With respect to whether a current disability exists, the Veteran underwent VA examination in August 2011.  The VA examiner diagnosed glenohumeral osteoarthritis of the right shoulder secondary to overuse, status post-left shoulder injury, which was also evident in a right shoulder x-ray.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.

With respect to whether the Veteran's right shoulder disability was caused or aggravated by a service-connected disability, there are two positive medical opinions of record.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In August 2008 the Veteran had a physical examination with private physician Dr. D. Lee, who reviewed the Veteran's service history and noted that the Veteran had a reduced range of motion in the left shoulder with tenderness, and that over the years the Veteran had been relying heavily on his right upper extremity and that his right shoulder had succumbed to compensatory pain.  Dr. Lee opined that the Veteran's right shoulder disability was secondary to a compensatory mechanism as a result of his service-connected left shoulder disability.  

As noted, the Veteran underwent VA examination in August 2011, and during the physical examination the Veteran demonstrated stiffness and a reduced range of motion in the shoulder.  The VA examiner diagnosed glenohumeral osteoarthritis of the right shoulder secondary to overuse, status post-left shoulder injury.  The VA examiner opined that it was as least as likely as not caused by or a result of the Veteran's left shoulder disability.  The VA examiner reasoned that because the Veteran was unable to use his left shoulder due to an acromioclavicular separation, followed by wearing a sling for over a month and subsequent physical therapy, the Veteran developed right shoulder pain due to using his right arm more for lifting, reaching over his head, and carrying heavy objects.  
Based on the foregoing, the Board finds the preponderance of the evidence demonstrates that the Veteran's glenohumeral osteoarthritis of the right shoulder is proximately due to his service-connected left shoulder condition.  Therefore, service connection for glenohumeral osteoarthritis of the right shoulder is granted.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to service connection for glenohumeral osteoarthritis of the right shoulder is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


